DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action on the merits. Claims 1-12 are rejected and currently pending in this application, as addressed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 06/11/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, specifically NPL #1.  It has been placed in the application file, but the information referred to therein has not been considered. 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0072], Line 23: “group” should be plural  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“communicator” in Claims 1-2, 4, 6, and 9-10
“determiner” in Claims 1-2, 4, and 6-9
“switcher” in Claim 1
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1-2, 4, and 6-10 recite the limitations "communicator", "determiner", and "switcher", which lack sufficient structure. These computer-implemented means plus function limitations require a disclosed algorithm in order to have sufficient structure. No specific algorithm for the communicator, the determiner, or the switcher has been disclosed. Claims 3 and 5 are rejected by way of their dependency on Claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “communicator, "determiner", and "switcher” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101.

Regarding Independent Claim 1:
Step 1: Claim 1 recites the means-plus-function components of a communicator, a determiner, and a switcher. Thus, the claim is to a system.
Step 2A Prong 1: Claim 1 recites the functional limitations of “detecting a communication anomaly” and “determining whether to execute a predetermined communications interruption”. These limitations recite an abstract idea which is directed to a mental process, as they can be performed in the human mind.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional functional limitations of “receiving data” and “executing the predetermined communications interruption”. These steps are merely necessary data gathering and outputting to perform the abstract idea. Therefore, these limitations 
Step 2B: The additional elements in the claim amount to no more than extra-solution activity. The same analysis applies in this step as discussed in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.

Regarding Dependent Claims 2-10: 
Step 1: Claims 2-10 include the additional components of “a vehicle…” (Claim 7), “”a vehicle…” (Claim 8), and “an external communicator…” (Claim 9). Thus, the claims are to a system.
Step 2A Prong 1: Claims 2-10 include the additional functional limitations of “detecting a communication anomaly…” (Claim 2), “determine to interrupt a flow of data…” (Claim 2), “detect a communication anomaly…” (Claim 4), “detect a communication anomaly…” (Claim 6), and “determine whether to pull over the vehicle…” (Claim 7). These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the additional limitations of “receiving…” (Claims 2, 4, 5, and 10), “maintaining…” (Claim 4), “canceling…” (Claims 4 and 6), “outputting…” (Claims 7 and 8), and “transmitting…” (Claim 9) are merely necessary data gathering and outputting to perform the abstract idea. Therefore, these limitations amount to no more than insignificant extra-solution activity, as they do not impose any meaningful limits on practicing the abstract idea. Thus, dependent Claims 2-10 are directed to the abstract idea.
Step 2B: The Claims 2-10 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as those discussed in Step 2A Prong 2. The additional limitations recited in the dependent Claims 2-10 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 2-10 are not patent eligible.

Regarding Independent Claim 11: 
Step 1: Claim 11 is a method claim that includes the steps of “receiving”, “detecting”, “determining”, and “executing”. Thus, the claims are to a process.
Step 2A Prong 1: Claim 11 recites the steps of “detecting a communication anomaly” and “determining whether to execute a predetermined communications interruption”. These limitations recite an abstract idea which is directed to a mental process, as they can be performed in the human mind.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional functional limitations of “receiving data” and “executing the predetermined communications interruption”. These steps are merely necessary data gathering and outputting to perform the abstract idea. Therefore, these limitations amount to no more than insignificant extra-solution activity, as they do not impose any meaningful limits on practicing the abstract idea. Thus, Claim 11 is directed to the abstract idea.
Step 2B: The additional elements in the claim amount to no more than extra-solution activity. The same analysis applies in this step as discussed in Step 2A Prong 2. Therefore, independent Claim 11 is ineligible.

Regarding Dependent Claim 12:
Step 1: Claim 12 recites the limitation of “a non-transitory computer-readable recording medium”. Thus, the claim is to a product.
Step 2A Prong 1: Claim 12 depends on Claim 11 and recites the additional limitation of “a non-transitory computer-readable recording medium”. The limitations of Claim 11 are directed to an abstract idea as discussed above.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional limitation of “a non-transitory computer-readable recording medium”. The recording medium is no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional element in this claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in this step as discussed in Step 2A Prong 2 above. Therefore, dependent Claim 12 is ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-8, 11-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20180124030 A1, hereinafter "Bima".

Regarding Claim 1, Bima teaches a communications interruption system (figure 2), comprising:
 in an in-vehicle network system (figure 2) in which it is possible to communicate data between a plurality of groups ([0014] and figure 2, wherein CAN bus 108 enables bidirectional communications between each sensor system in the vehicle) 
that each include a plurality of communication devices ([0014] and figure 2, wherein each system connected to the CAN bus is a system of sensors or controllers) 
and a communication line to which the plurality of communication devices are connected, ([0014] and figure 2, wherein each system is connected to the CAN bus 108 with a wired or wireless connection) 
 a communicator that receives data from at least one of the plurality of communication devices included in a first group, out of the plurality of groups, via the communication line included in the first group; ([0014] and figure 2, wherein CAN bus 108 receives communication packets from each system)
a determiner configured to detect a communication anomaly in the first group based on the data received by the communicator, ([0025] and figure 2, authentication module 204, wherein the authentication module detects if each of the connected systems is returning out-of-range values and not returning authentication messages)
and determine whether to execute a predetermined communications interruption between the plurality of groups based on contents of the communication anomaly detected; ([0025], wherein a remedial action is taken when no authentication message is received, i.e. when an anomaly is detected in one of the systems)
and a switcher that executes the predetermined communications interruption when the determiner determines to execute the predetermined communications interruption, ([0032] and figure 2, CAN bus 108, wherein the control module 104 instructs the CAN bus to end communications with the anomalous sensor)
wherein the predetermined communications interruption includes interrupting a flow of the data transmitted from the first group to a group other than the first group. ([0026], wherein the remedial action taken is ending communication with the anomalous sensor)

Regarding Claim 3, Bima teaches the communications interruption system according to claim 1, (as discussed above)
wherein the predetermined communications interruption is an interruption of data communication between the first group and all of the plurality of groups other than the first group. ([0027], wherein all communications with the anomalous sensor are terminated)

Regarding Claim 5, Bima teaches the communications interruption system according to claim 1, (as discussed above)
wherein the predetermined communications interruption is a total interruption of data communication between the plurality of groups. ([0026], wherein the remedial action taken is controlling the vehicle to pull over and shut off, which would end all communications)

Regarding Claim 7, Bima teaches the communications interruption system according to claim 1, (as discussed above)
wherein a vehicle including the in-vehicle network system has self-driving functionality including a function for pulling over the vehicle, ([0026], wherein the control module controls the vehicle to pull over)
and the determiner is configured to: 
determine whether to pull over the vehicle based on the contents of the communication anomaly detected when the determiner determines to execute the predetermined communications interruption; ([0025], wherein whether or not the remedial action is taken is dependent on the value that the anomalous sensor is returning and it’s response to an authentication message)
and output an instruction to cause the vehicle to autonomously pull over when the determiner determines to pull over the vehicle. ([0026], wherein the remedial action taken is controlling the vehicle to pull over)

Regarding Claim 8, Bima teaches the communications interruption system according to claim 1, (as discussed above)
wherein a vehicle including the in-vehicle network system is manually operable, ([0026], where the vehicle has a user or a driver)
and the determiner is configured to output an instruction that prompts an occupant of the vehicle to pull over manually when the determiner determines to pull over the vehicle. ([0026], wherein a notification is sent to the driver advising them to pull over)

Regarding Claim 11, Bima teaches a communications interruption method to be executed by a processor (fig 3)
included in an information processing device (figure 2, control module 104) connected to an in-vehicle network system in which it is possible to communicate data between a plurality of groups ([0014] and figure 2, wherein CAN bus 108 enables bidirectional communications between each sensor system in the vehicle)
that each include a plurality of communication devices ([0014] and figure 2, wherein each system connected to the CAN bus is a system of sensors or controllers)
and a communication line to which the plurality of communication devices are connected, ([0014] and figure 2, wherein each system is connected to the CAN bus 108 with a wired or wireless connection)
the method comprising: 
receiving data from at least one of the plurality of communication devices included in a first group via the communication line included in the first group; ([0014] and figure 2, wherein CAN bus 108 receives communication packets from each system)
detecting a communication anomaly in the first group based on the data received, ([0029]-[0030] and figure 3, steps 312 and 320, wherein the authentication module detects if each of the connected systems is returning out-of-range values and not returning authentication messages)
and determining whether to execute a predetermined communications interruption between the plurality of groups based on contents of the communication anomaly detected; ([0027] and figure 3, step 316, wherein a remedial action is taken when no authentication message is received, i.e. when an anomaly is detected in one of the systems)
and executing the predetermined communications interruption when it is determined to execute the predetermined communications interruption, ([0032] and figure 2, CAN bus 108, wherein the control module 104 instructs the CAN bus to end communications with the anomalous sensor)
wherein the predetermined communications interruption includes interrupting a flow of data transmitted from the first group to any group other than the first group. ([0026], wherein the remedial action taken is ending communication with the anomalous sensor)

Regarding Claim 12, Bima teaches a non-transitory computer-readable recording medium for use in a computer, ([0040], wherein the memory circuit utilized is a non-transitory computer-readable medium)
the recording medium having a computer program recorded thereon for causing the processor to execute the communications interruption method ([0037], wherein the modules discussed above are referring to a processor executing code from a memory circuit as discussed above)
according to claim 11. (as discussed above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bima as applied to claims 1, 3, and 5 above, and further in view of US 20170214707 A1, hereinafter "Grubel".

Regarding Claim 2, Bima teaches the communications interruption system according to claim 1, (as discussed above)
wherein the communicator receives data from at least one of the plurality of communication devices included in each of the plurality of groups, ([0014] and figure 2, wherein each system is connected to the CAN bus 108 with a wired or wireless connection for bidirectional communications)
and the determiner is configured to detect a communication anomaly in each of the plurality of groups based on the data received by the communicator, ([0030], wherein each sensor system is checked for out-of-range values and authenticated)
when the communication anomaly is detected in a second group that is not the first group, 
determine to interrupt a flow of data transmitted from the second group, out of the plurality of groups, to the first group as the predetermined communications interruption.
However, Grubel teaches when the communication anomaly is detected in a second group that is not the first group, ([0054] and [0062] and figure 7, assuming virtual system A 510 is the first group, an anomaly is detected in virtual system B 515, i.e. a second group)
determine to interrupt a flow of data transmitted from the second group, out of the plurality of groups, to the first group as the predetermined communications interruption. ([0062] and figure 7, wherein connection 540 between A and B is severed, and virtual system B 515 (the second group) is disconnected from the network)
Therefore, from the teaching of Grubel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bima to use the technique of severing communications between the first and second group when the anomaly is detected in the second group as taught by Grubel in order to prevent future compromises of both the original anomalous group and the rest of the network, as recognized by Grubel ([0018]).




Regarding Claim 4, Bima teaches the communications interruption system according to claim 3, (as discussed above)
wherein the communicator receives data from 
(i) at least one of the plurality of communication devices included in a second group that is not the first group, and (ii) at least one of the plurality of communication devices included in a third group that is not the first group or the second group, ([0014], wherein the CAN bus receives communication packets from each and every sensor system, meaning it receives data from a first, second, and third group, all the way up to nth, where n is the number of sensor systems on the car. On figure 7, 8 sensor systems are listed)
the determiner is configured to detect a communication anomaly in each of the second group and the third group based on the data received by the communicator, ([0027] and figure 3, steps 304, 308, and 312, wherein each and every sensor system is checked for out-of-range modules and verification messages, meaning any anomalous groups will be detected)
Bima does not teach and when the determiner detects the communication anomaly in the second group and identifies that the communication anomaly is not in the third group, 
the determiner is configured to maintain an interruption of the data communication between the first group and the second group, 
and cancel an interruption of a flow of data transmitted from the third group to the first group, 
the interruption of the data communication between the first group and the second group, 
and the interruption of a flow of data transmitted from the third group to the first group being included in the predetermined communications interruption.
However, Grubel teaches and when the determiner detects the communication anomaly in the second group and identifies that the communication anomaly is not in the third group, ([0054] and [0062] and figure 7, wherein a threat is detected in virtual system B 515, along with the original compromised virtual system A 510, but not in hypervisor 505)
the determiner is configured to maintain an interruption of the data communication between the first group and the second group, ([0054] and [0062] and figure 7, wherein 510 and 515 are both disconnected from the network, and the connection 540 between them is severed)
and cancel an interruption of a flow of data transmitted from the third group to the first group, ([0055], wherein the link between 510 and 505 is maintained in some embodiments)
the interruption of the data communication between the first group and the second group, and the interruption of a flow of data transmitted from the third group to the first group being included in the predetermined communications interruption. 
Therefore, from the teaching of  Grubel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bima to use the technique of severing communications between the first and second group and maintaining communications between the first and third when the anomaly is detected in the second group and not the third group, as taught by Grubel in order to prevent future compromises of both the original anomalous group and the rest of the network, as recognized by Grubel ([0018]) and to handle multiple compromised groups at once, as also recognized by Grubel ([0062]).

Regarding Claim 6, Bima teaches the communications interruption system according to claim 5, (as discussed above)
wherein the communicator receives data from at least one of the plurality of communication devices included in a second group that is not the first group, ([0014], wherein the CAN bus receives communication packets from each and every sensor system)
the determiner is configured to detect a communication anomaly in the second group based on the data received by the communicator, ([0027] and figure 3, steps 304, 308, and 312, wherein each and every sensor system is checked for out-of-range modules and verification messages, meaning any anomalous groups will be detected)
the interruption of the flow of data being included in the predetermined communications interruption. ([0026], wherein the remedial action taken is controlling the vehicle to pull over and shut off, which would end all communications)
Bima does not teach and when the determiner identifies that the communication anomaly is not in the second group, 
the determiner is configured to cancel an interruption of a flow of data transmitted from the second group to all of the plurality of groups other than the second group, 
However, Grubel teaches and when the determiner identifies that the communication anomaly is not in the second group, ([0052] and figure 7, wherein virtual system A 510 is the only group detected to have been compromised, and virtual system AA 535 is created based on the last known good state if 510, and is therefore guaranteed to not have the communication anomaly)
the determiner is configured to cancel an interruption of a flow of data transmitted from the second group to all of the plurality of groups other than the second group, ([0054] and figure 7, wherein all connections between virtual system AA 535 and the rest of the network are reestablished)
Therefore, from the teaching of Grubel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bima to use the technique of severing communications between the first and second group when the anomaly is detected in the second group as taught by Grubel in order to prevent future compromises of both the original anomalous group and the rest of the network, as recognized by Grubel ([0018]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bima as applied to claim 7 above, and further in view of US 20180095457 A1, hereinafter "Lee".

Regarding Claim 9, Bima teaches the communications interruption system according to claim 7, (as discussed above)
and wherein when the vehicle is pulled over in compliance with the instruction of the determiner ([0026], where the car is either controlled to pull over or the driver is advised to pull over)
Bima does not teach an external communicator that is capable of communicating with an information processing system external to the in-vehicle network system, 
the external communicator transmits, to the information processing system, information relating to data received from at least one of the plurality of communication devices included in a group from which data transmission to any other group is interrupted during the predetermined communications interruption.
However, Lee teaches an external communicator that is capable of communicating with an information processing system external to the in-vehicle network system, ([0157], wherein communication apparatus 400 communications with an external device)
the external communicator transmits, to the information processing system, information relating to data received from at least one of the plurality of communication devices included in a group from which data transmission to any other group is interrupted during the predetermined communications interruption. ([0176] and 
Therefore, from the teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bima to provide an external communicator that transmits device information to an information processing system, as taught by Lee, to enable remote control of a vehicle when needed and to enable continued operation of the vehicle even when vital systems shut down or are malfunctioning, as recognized by Lee ([0008]).

Regarding Claim 10, Bima and Lee in combination teach the communications interruption system according to claim 9. (as discussed above)
Bima does not each wherein the external communicator receives a signal from the information processing system for remotely controlling the vehicle.
Lee teaches wherein the external communicator receives a signal from the information processing system for remotely controlling the vehicle. ([0273]-[0274], wherein the server determines if the received error information is indicative of the vehicle needing remote control, and wherein the server remotely controls the vehicle)
Therefore, from the teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bima to provide an external communicator that receives a signal for remotely controlling the vehicle, as taught by Lee, to enable remote control of a vehicle when needed and to enable continued safe .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110022884 A1 is directed to a defense communication mode in a communication network.
US 20190306180 A1 is directed to systems and methods for blocking attacks on transportation electronics systems.
US 20180351980 A1 is directed to a system for providing fleet cybersecurity.
US 20190036948 A1 is directed to a system for connected vehicle cybersecurity.
US 20170093866 A1 is directed to an in-vehicle network system in which external devices are prevented from communicating with in-vehicle network components
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667